      Case 6:20-cv-00186 Document 1 Filed 04/08/20 Page 1 of 4 PageID #: 1



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                 TYLER DIVISION

UNITED STATES OF AMERICA                     §
Plaintiff                                    §
                                             §
v.                                           §     No. 6:20-CV-00186
                                             §
$1,659,359.04 IN UNITED STATES               §
CURRENCY                                     §
Defendant                                    §

         AGREED VERIFIED COMPLAINT FOR FORFEITURE IN REM

       In accordance with Fed. R. Civ. P. Supplemental Rule G(2), the United States of

America, Plaintiff, brings this complaint and alleges as follows:

Nature of the Action

       1.      This is an action to forfeit property to the United States for violations of 42

U.S.C. § 1320a-7b(b).

Defendant In Rem

       2.      The following property is the subject of this action: $1,659,359.04 in

United States currency (hereinafter, “Defendant Property”).

Jurisdiction and Venue

       3.      The Court has subject matter jurisdiction over an action commenced by the

United States pursuant to 28 U.S.C. § 1345, and over an action for forfeiture pursuant to




Complaint – Page 1
        Case 6:20-cv-00186 Document 1 Filed 04/08/20 Page 2 of 4 PageID #: 2



28 U.S.C. § 1355(a). The Court also has jurisdiction over this action under 18 U.S.C. §

981(a)(1)(C).

         4.     The Court has in rem jurisdiction over the Defendant Property pursuant to

28 U.S.C. § 1355(b)(1)(A) because acts or omissions giving rise to the forfeiture occurred

in this district.

         5.     Venue is proper in this district pursuant to 28 U.S.C. § 1355(b)(1)(A)

because acts or omissions giving rise to the forfeiture occurred in this district.

Basis for Forfeiture

         6.     The Defendant Property is subject to forfeiture pursuant to 18 U.S.C. §

981(a)(1)(C), because it is property, real or personal, which constitutes or is derived from

proceeds traceable to an offense constituting a “specified unlawful activity” as defined by

18 U.S.C. § 1956(c)(7), or a conspiracy to commit such offense.

Facts

         7.     The facts and circumstances supporting the forfeiture of the above-

described property are contained in the Statement of Facts pertaining to Strategic

Pharmacy Services, Inc., which is attached hereto and incorporated herein by reference.

Potential Claimant

         8.     Strategic Pharmacy Services, Inc. has waived the requirement of any and all

applicable laws, rules, or regulations governing the forfeiture of the Defendant Property.




Complaint – Page 2
      Case 6:20-cv-00186 Document 1 Filed 04/08/20 Page 3 of 4 PageID #: 3



Claim for Relief

       9.      The United States respectfully requests that the Court forfeit the Defendant

Property to the United States, award costs and disbursements in this action to the United

States, and order any other relief that the Court deems appropriate.



                                                  Respectfully submitted,

                                                  JOSEPH D. BROWN
                                                  UNITED STATES ATTORNEY

                                                  /s/ Nathaniel C. Kummerfeld
                                                  NATHANIEL C. KUMMERFELD
                                                  Assistant United States Attorney
                                                  Texas Bar No. 24060122
                                                  110 N. College, Ste. 700
                                                  Tyler, TX 75702
                                                  Tel: (903) 590-1400
                                                  Fax: (903) 590-1439
                                                  Nathaniel.Kummerfeld@usdoj.gov




Complaint – Page 3
      Case 6:20-cv-00186 Document 1 Filed 04/08/20 Page 4 of 4 PageID #: 4



                     VERIFICATION PURSUANT TO 28 U.S.C. § 1746

       I, Nathaniel C. Kummerfeld, hereby state that:

       1.       I am an Assistant United States Attorney for the Eastern District of Texas.

       2.      I have read this Complaint, and the information contained herein is true and
               correct to the best of my knowledge.

       3.      The information contained in this Complaint comes from the official files
               and records of the United States and information received from law
               enforcement officers.

       I state and verify under penalty of perjury that the foregoing is true and correct.


                                           /s/ Nathaniel C. Kummerfeld
                                           Nathaniel C. Kummerfeld
                                           Assistant United States Attorney


Dated: April 8, 2020




Complaint – Page 4
   Case 6:20-cv-00186 Document 1-1 Filed 04/08/20 Page 1 of 5 PageID #: 5




                                   ATTACHMENT A

                                STATEMENT OFF ACTS

        1.      The following Statement of Facts is incorporated by reference as part of

the Non-Prosecution Agreement ("this Agreement") between the United States

Attorney' s Office for the Eastern District of Texas ("this Office") and Strategic Pharmacy

Services, Inc. (SPS) (the "Company"). The Company hereby agrees and stipulates that

the following information is true and accurate.      The Company admits, accepts, and

acknowledges that it is responsible for the acts of its officers, directors, employees, and

agents as set forth below. If it is determined that the Company has committed any felony

after signing this Agreement; has given false, incomplete, or misleading testimony or

information; or has otherwise violated any provision of this Agreement, the Company

agrees that it will neither contest the admissibility of nor contradict this Statement of

Facts in any such proceeding.

       2.      The Medicare Program (Medicare) is a federal health care program

providing benefits to persons who are sixty-five and over and some persons under the age

of sixty-five who are blind or disabled. Medicare is administered by the Centers for

Medicare and Medicaid Services (CMS), a federal agency under the United States

Department of Health and Human Services (HHS).          Individuals who receive benefits

under Medicare are referred to as Medicare "beneficiaries."

       3.      Medicare is a "health care benefit program," as defined by Title 18, United

States Code, Section 24(b ), in that it is a public plan affecting commerce under which

medical benefits, items, and services are provided to individuals and under which

Attachment A - Page I
   Case 6:20-cv-00186 Document 1-1 Filed 04/08/20 Page 2 of 5 PageID #: 6




individuals and entities who provide medical benefits, items, or services may obtain

payments.

       4.      Medicare is a "federal health care program," as defined by Title 42, United

States Code, Section 1320a-7b(f), in that it is a plan or program that provides health

benefits, whether directly, through insurance, or otherwise, which is funded directly, in

whole or in part, by the United States Government.

       5.      Part D of the Medicare program, known as Medicare prescription drug

coverage, helped beneficiaries cover the cost of prescription drugs. Medicare offered

Part D through approved private insurance companies.

       6.      Part C of the Medicare program, known as Medicare Advantage (MA), was

offered through private insurance companies approved by CMS to offer MA plans.

Private insurance companies approved to offer these plans are known as MA

Organizations. Most MA plans provided Part D Medicare prescription drug coverage.

MA Organizations were required to adhere to all Medicare laws and rules.

       7.      At all relevant times, Pharmaceutical Technologies, Inc. (PTI) and National

Pharmaceutical Services (NPS), a division of PTI, were located in Omaha, Nebraska.

PTI operated as a pharmacy benefits manager (PBM) providing for the administration

and delivery of pharmacy products and services through a network of pharmacies to

various "employee welfare benefit plans" as defined by Title I of ERISA and to various

"health care benefit programs" as defined by 18 U.S.C. § 24, either directly or indirectly

through contracted entities, including third-party administrators (TP As) and private label

PBMs. At times, PTI was a direct service provider to BRISA-covered employee welfare

Attachment A - Page 2
   Case 6:20-cv-00186 Document 1-1 Filed 04/08/20 Page 3 of 5 PageID #: 7




benefit plans and was, on those occasions, a party in interest as defined by ERISA.

Douglas M. Pick (Pick), who resided in Omaha, Nebraska, was the President and Chief

Executive Officer (CEO) of PTI from 1992 to April 2013.

       8.      PTI developed a pharmacy benefit management system under which NPS

provided for the administration and delivery of pharmacy products and services through a

network of pharmacies. PTI contracted with Producers, individuals who had business

relationships with health and welfare benefit plans for employers and other payor or

administrator groups or entities which could utilize the NPS system in connection with

the delivery of pharmacy products and services benefits to members of their respective

health and benefit plans. These groups were known as "Target Groups." PTI and its

Producers entered into contractual relationships whereby the Producer identified Target

Groups to PTI and assisted PTI in establishing contractual agreements through which PTI

would provide administrative services for the pharmacy products and services component

of the Target Groups ' health and benefits plans. During his tenure, Pick was primarily

responsible for negotiations with Producers.

       9.      For each Target Group identified by the Producer during the term of the

Producer Agreement, with whom PTI executed a Pharmacy Benefits Administration

Agreement (which were known as "Contracted Groups"), PTI would compensate

Producers at contracted rates. The amounts of the payments made to Producers were

based upon PTI 's receipt of payments for PTI administration services payable by the

Contracted Groups under Pharmacy Benefits Administration Agreements.

       10.     At times, certain PTI Producer Agreements were used to facilitate the

Attachment A - Page 3
   Case 6:20-cv-00186 Document 1-1 Filed 04/08/20 Page 4 of 5 PageID #: 8




payment of illegal kickbacks to certain Producers who used their positions to steer

business to PTI in exchange for payments from PTI.             At times, PTI Producer

Agreements, and subsequent payments made in accordance with those Agreements,

violated the Title 42 Anti-Kickback Statute (42 U.S.C. § 1320a-7b) and other applicable

statutes.

       11.     From at least January 2009 until March 2013, Fidel Valenzuela

(Valenzuela), SPS's owner and President, served as the Interim Director of Pharmacy of

Inter Valley Health Plan (IVHP) and as a member of IVHP ' s Pharmacy & Therapeutics

(P&T) Committee, a committee comprised of individuals who are tasked with choosing

which pharmaceutical drugs are placed on IVHP's drug formularies. Inter Valley Health

Plan was a not-for-profit, MA plan providing health insurance products for more than

20,000 Medicare members throughout Los Angeles, Riverside, San Bernardino, and

Orange Counties. All of IVHP's MA plans included Medicare prescription drug Part D

coverage.

        12.    On December 1, 2002, Valenzuela, on behalf of SPS , and Pick, on behalf of

PTI, entered into a PTI Producer Agreement. At the time Valenzuela and Pick entered

into the PTI Producer Agreement, Valenzuela also worked on behalf of IVHP.

        13.    From November 2002 until December 2005, SPS was paid on a per claim

basis for the Medicare plans that SPS referred to PTI. Beginning in January 2006, SPS

was paid on a per member basis.

        14.    Between December 2002 and February 2014, SPS received producer

payments from PTI, including $1 ,106,239.36 in illegal kickbacks related to IVHP

Attachment A - Page 4
   Case 6:20-cv-00186 Document 1-1 Filed 04/08/20 Page 5 of 5 PageID #: 9




members during the time that Valenzuela served as IVHP's Interim Director of

Pharmacy.

       15.     From in or around December 2002, and continuing through in or around

February 2014, in the Eastern District of Texas, and elsewhere, the defendant, SPS,

acting through its officers and employees, knowingly and willfully solicited and received

remuneration in exchange for the referral of IVHP beneficiaries to PTI for the purpose of

furnishing pharmacy services, for which payment may be made in whole and in part

under Medicare, a federal health care program.

       16.     The arrangement entered into between SPS and PTI related to IVHP

amounted to a kickback arrangement which implicated the Anti-Kickback Statute and

was not protected by any statutory exceptions or regulatory safe harbors.

       17.     SPS acknowledges that these acts constitute violations of 42 U.S.C. §

l 320a-7b(b) (Illegal Remunerations).




Attachment A - Page 5
     Case 6:20-cv-00186 Document 1-2 Filed 04/08/20 Page 1 of 2 PageID #: 10



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

UNITED STATES OF AMERICA                      §
Plaintiff                                     §
                                              §
v.                                            §   No. 6:20-CV-00186
                                              §
$1,659,359.04 IN UNITED STATES                §
CURRENCY                                      §
Defendant                                     §

                     ORDER FOR WARRANT OF ARREST IN REM

TO:    The Clerk of the Court, United States District Court for the Eastern District of
       Texas

       WHEREAS, on April 8, 2020, the United States of America filed a verified

complaint for civil forfeiture in the United States District Court for the Eastern District of

Texas against the defendant property, alleging that the property is subject to seizure and

civil forfeiture to the United States for the reasons alleged in the complaint; and

       WHEREAS, the Court, having reviewed the Complaint and the Government’s

Application for Warrant of Arrest in Rem, finds, the defendant property is currently in the

possession, custody, or control of the United States; and

       WHEREAS, Supplemental Rule G(3)(b)(i) provides that the clerk must issue a

warrant to arrest the property if it is in the government’s possession, custody, or control;

        YOU ARE, THEREFORE, HEREBY COMMANDED to issue an arrest warrant

in rem for the defendant property pursuant to Supplemental Rule G(3)(b)(i); and

       YOU ARE FURTHER COMMANDED to deliver the arrest warrant in rem to a

person or organization authorized to execute it who may be a marshal or any other United


Order for Warrant of Arrest in Rem - Page 1
    Case 6:20-cv-00186 Document 1-2 Filed 04/08/20 Page 2 of 2 PageID #: 11



States officer or employee, someone under contract with the United States, or someone

specially appointed by the Court for that purpose, pursuant to Supplemental Rule

G(3)(c)(i).

       IT IS SO ORDERED,




Order for Warrant of Arrest in Rem - Page 2
     Case 6:20-cv-00186 Document 1-3 Filed 04/08/20 Page 1 of 2 PageID #: 12



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

UNITED STATES OF AMERICA                            §
Plaintiff                                           §
                                                    §
v.                                                  §   No. 6:20-CV-00186
                                                    §
$1,659,359.04 IN UNITED STATES                      §
CURRENCY                                            §
Defendant                                           §

                APPLICATION FOR WARRANT OF ARREST IN REM

        The United States of America, by its undersigned counsel, respectfully requests

that the Clerk of this Court issue the attached warrant of arrest in rem pursuant to Rule

G(3)(b)(i) of the Supplemental Rules for Admiralty or Maritime Claims and Asset

Forfeiture Actions. In support of its application, the United States shows as follows:

        1.      On April 8, 2020, the United States filed a complaint for civil forfeiture in

rem in the above-referenced case seeking forfeiture of $1,659,359.04 in United States

currency (defendant property).

        2.      The defendant property is in the possession, custody, and control of the

United States Marshals Service.

        3.      Supplemental Rule G(3)(b)(i) provides that if property is subject to

forfeiture in a civil forfeiture case, and the property is in the Government’s possession,

custody, or control, the clerk “must issue a warrant to arrest the property.”

        Accordingly, the United States respectfully requests that the Clerk of the Court

issue the attached warrant of arrest in rem.



Application for Warrant of Arrest in Rem – Page 1
    Case 6:20-cv-00186 Document 1-3 Filed 04/08/20 Page 2 of 2 PageID #: 13



                                                Respectfully submitted,

                                                JOSEPH D. BROWN
                                                UNITED STATES ATTORNEY

                                                /s/ Nathaniel C. Kummerfeld
                                                NATHANIEL C. KUMMERFELD
                                                Assistant United States Attorney
                                                Texas Bar No. 24060122
                                                110 N. College, Ste. 700
                                                Tyler, TX 75702
                                                Tel: (903) 590-1400
                                                Fax: (903) 590-1439
                                                Nathaniel.Kummerfeld@usdoj.gov




Application for Warrant of Arrest in Rem – Page 2
     Case 6:20-cv-00186 Document 1-4 Filed 04/08/20 Page 1 of 2 PageID #: 14



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

UNITED STATES OF AMERICA                   §
Plaintiff                                  §
                                           §
v.                                         §      No. 6:20-CV-00186
                                           §
$1,659,359.04 IN UNITED STATES             §
CURRENCY                                   §
Defendant                                  §

                             WARRANT OF ARREST IN REM

TO:    The United States Marshals Service for the Eastern District of Texas and/or any
       other United States officer or employee, someone under contract with the United
       States, or someone specially appointed by the court.

       On April 8, 2020, the United States filed a verified complaint for civil forfeiture in

the United States District Court for the Eastern District of Texas against $1,659,359.04 in

United States currency (defendant property) alleging that the property is subject to

seizure and forfeiture to the United States for the reasons alleged in the complaint.

       The defendant property is currently in the possession, custody, or control of the

United States.

       In these circumstances, Supplemental Rule G(3)(b)(i) directs the Clerk of the

Court to issue an arrest warrant in rem for the defendant property.

       Supplemental Rule G(3)(c)(i) provides that the warrant of arrest in rem must be

delivered to a person or organization authorized to execute it who may be a marshal or

any other United States officer or employee, someone under contract with the United

States, or someone specially appointed by the court for that purpose.


Warrant of Arrest in Rem – Page 1
    Case 6:20-cv-00186 Document 1-4 Filed 04/08/20 Page 2 of 2 PageID #: 15



       YOU ARE COMMANDED to do the following:

       1.       To arrest the defendant property as soon as practicable [see Rule G(3)(c)(ii)

for exceptions for serving as soon as practicable] by serving a copy of this warrant on the

custodian in whose possession, custody or control the property is presently found, and to

use whatever means may be appropriate to protect and maintain it in your custody until

further order of this Court.

       2.       Promptly after execution of this process, to file the same in this Court with

your return thereon, identifying the individual(s) upon whom copies were served and the

manner employed.

       Dated:



                                                   DAVID O’TOOLE
                                                   Clerk of the Court
                                                   United States District Court for the
                                                   Eastern District of Texas



                                                   By:    __________________________
                                                          Deputy Clerk




Warrant of Arrest in Rem – Page 2
                           Case 6:20-cv-00186 Document 1-5 Filed 04/08/20 Page 1 of 1 PageID #: 16
2JS 44 (Rev. 11/04)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a)     PLAINTIFFS                                                                                          DEFENDANTS
         United States of America                                                                              $1,659,359.04 in United States currency

    (b) County of Residence of First Listed Plaintiff                                                          County of Residence of First Listed Defendant              Smith
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                             (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                       NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                              LAND INVOLVED.

    (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Nathaniel C. Kummerfeld, USAO, 110 N. College, Ste. 700
Tyler, TX 75702 , (903) 590-1400
 II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                     and One Box for Defendant)
✘
u   1    U.S. Government                 u 3 Federal Question                                                                         PTF     DEF                                         PTF      DEF
           Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State          u 1     u 1     Incorporated or Principal Place      u 4 u4
                                                                                                                                                      of Business In This State

u2       U.S. Government                 u 4 Diversity                                                 Citizen of Another State      u 2       u 2    Incorporated and Principal Place     u 5      u 5
           Defendant                                                                                                                                     of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                       Citizen or Subject of a       u 3       u 3    Foreign Nation                       u 6      u 6
                                                                                                         Foreign Country
IV. NATURE OF SUIT                   (Place an “X” in One Box Only)
          CONTRACT                                           TORTS                                     FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              u 610 Agriculture                u 422 Appeal 28 USC 158          u   400 State Reapportionment
u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -         u 620 Other Food & Drug          u 423 Withdrawal                 u   410 Antitrust
u   130 Miller Act                   u    315 Airplane Product              Med. Malpractice           u 625 Drug Related Seizure              28 USC 157                u   430 Banks and Banking
u   140 Negotiable Instrument                Liability                 u 365 Personal Injury -                of Property 21 USC 881                                     u   450 Commerce
u   150 Recovery of Overpayment      u    320 Assault, Libel &              Product Liability          u   630 Liquor Laws                   PROPERTY RIGHTS             u   460 Deportation
       & Enforcement of Judgment             Slander                   u 368 Asbestos Personal         u   640 R.R. & Truck             u 820 Copyrights                 u   470 Racketeer Influenced and
u   151 Medicare Act                 u    330 Federal Employers’            Injury Product             u   650 Airline Regs.            u 830 Patent                            Corrupt Organizations
u   152 Recovery of Defaulted                Liability                      Liability                  u   660 Occupational             u 840 Trademark                  u   480 Consumer Credit
       Student Loans                 u    340 Marine                    PERSONAL PROPERTY                     Safety/Health                                              u   490 Cable/Sat TV
       (Excl. Veterans)              u    345 Marine Product           u 370 Other Fraud               ✘
                                                                                                       u   690 Other                                                     u   810 Selective Service
u   153 Recovery of Overpayment              Liability                 u 371 Truth in Lending                      LABOR                  SOCIAL SECURITY                u   850 Securities/Commodities/
        of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal            u   710 Fair Labor Standards     u 861 HIA (1395ff)                      Exchange
u   160 Stockholders’ Suits          u    355 Motor Vehicle                 Property Damage                   Act                       u 862 Black Lung (923)           u   875 Customer Challenge
u   190 Other Contract                       Product Liability         u 385 Property Damage           u   720 Labor/Mgmt. Relations    u 863 DIWC/DIWW (405(g))                12 USC 3410
u   195 Contract Product Liability   u    360 Other Personal                Product Liability          u   730 Labor/Mgmt.Reporting     u 864 SSID Title XVI             u   890 Other Statutory Actions
u   196 Franchise                            Injury                                                           & Disclosure Act          u 865 RSI (405(g))               u   891 Agricultural Acts
      REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS             u   740 Railway Labor Act          FEDERAL TAX SUITS              u   892 Economic Stabilization Act
u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate         u   790 Other Labor Litigation   u 870 Taxes (U.S. Plaintiff      u   893 Environmental Matters
u   220 Foreclosure                  u    442 Employment                      Sentence                 u   791 Empl. Ret. Inc.               or Defendant)               u   894 Energy Allocation Act
u   230 Rent Lease & Ejectment       u    443 Housing/                     Habeas Corpus:                      Security Act             u 871 IRS—Third Party            u   895 Freedom of Information
u   240 Torts to Land                        Accommodations            u   530 General                                                       26 USC 7609                        Act
u   245 Tort Product Liability       u    444 Welfare                  u   535 Death Penalty                                                                             u   900Appeal of Fee Determination
u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u   540 Mandamus & Other                                                                                 Under Equal Access
                                             Employment                u   550 Civil Rights                                                                                     to Justice
                                     u    446 Amer. w/Disabilities -   u   555 Prison Condition                                                                          u   950 Constitutionality of
                                             Other                                                                                                                              State Statutes
                                     u    440 Other Civil Rights

V. ORIGIN                   (Place an “X” in One Box Only)                                                                                                                               Appeal to District
                                                                                                                  Transferred from                                                       Judge from
✘
u1       Original        u 2    Removed from                u 3Remanded from                      u4
                                                                                            Reinstated or                u 5
                                                                                                                  another district    u 6 Multidistrict                        u 7       Magistrate
         Proceeding             State Court                    Appellate Court              Reopened              (specify)                  Litigation                                  Judgment
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                             This is an in rem civil forfeiture proceeding pursuant to 18 USC 981
VI. CAUSE OF ACTION                         Brief description of cause:

VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                    DEMAND $                                 CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER F.R.C.P. 23                                                                                                          JURY DEMAND:         u Yes     u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
    04/08/2020                                                                         /s/ Nathaniel C. Kummerfeld
FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                      APPLYING IFP                                    JUDGE                           MAG. JUDGE
